          Case 1:21-cv-00829-PGG Document 20 Filed 04/29/21 Page 1 of 1




888 SEVENTH AVENUE                                                            PHILIP L. FRAIETTA
N E W Y O R K, NY 1 0 0 1 9                                                    Tel: 6 4 6 . 8 3 7 . 7 1 5 0
www.bursor.com                                                                 Fax: 2 1 2 . 9 8 9 . 9 1 6 3
                                                                            pfraietta@bursor.com
                                                    MEMO ENDORSED:
April 29, 2021                                      The conference in this case
                                                    scheduled for May 6, 2021 is
Via ECF                                             adjourned to May 13, 2021 at 9:15
                                                    a.m.
The Honorable Paul G. Gardephe
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:                                                                  .)
        Libman v. Hercules Corp.., Case No. 21-cv-00829-PGG (S.D.N.Y Dated: April 30, 2021

 Dear Judge Gardephe,

         I represent Plaintiff Abraham Libman (“Plaintiff”) in the above-referenced action. I write
 pursuant to Rule I.E of your Honor’s Individual Rules of Practice to request a one-week
 adjournment of the May 6, 2021 initial pretrial conference. The reason for the requested
 adjournment is that I have conflicts in other matters, including a court appearance with Judge
 Schofield on the same day and time. I have conferred with Defendant’s Counsel, Mr. Marc
 Weingard, and confirmed that he consents to the requested adjournment. Mr. Weingard and I
 both respectfully request that the Court re-schedule the initial pretrial conference to May 13,
 2021, and order the Parties to submit our joint letter and joint proposed Case Management Plan
 on May 6, 2021.

        Thank you for the Court’s time and attention to this matter.

                                                     Very truly yours,




                                                     Philip L. Fraietta

CC:     All counsel of record (via ECF)
